In an action, inter alia, to recover damages for breach of fiduciary duty and imposition of a constructive trust, the defendants appeal from so much of an order of the Supreme Court, Kings County (Bayne, J.), dated September 29, 2006, as denied their cross motion to compel the plaintiff to comply with the prior recommendation of a Judicial Hearing Officer (Barasch, J.), contained in a decision dated May 19, 2005, that the plaintiff should place $800,000 in escrow.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the appellants’ contention, the Judicial Hearing Officer was authorized to hear and report, not hear and determine, the factual issues (see First Data Merchant Servs. Corp. v One Solution Corp., 14 AD3d 534, 535 [2005]; CPLR 4311).
The appellants’ remaining contentions are either without merit or are not properly before this Court. Krausman, J.P, Fisher, Angiolillo and Balkin, JJ., concur.